855 So.2d 247 (2003)
Shedrick STATEN, as personal representative of the Estate of Robert Taylor, deceased, and Shedrick Staten, Individually, Appellant,
v.
Celso M. GONZALEZ-FALLA, as trustee for the Gilman Article III Trust, Appellee.
No. 1D03-2856.
District Court of Appeal of Florida, First District.
September 26, 2003.
Thomas E. Stone, Madison, for Appellant.
George T. Reeves, Madison, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order dated July 24, 2003, as well as the appellant's response to the Court's order dated August 19, 2003, this appeal is hereby dismissed as premature. In an order granting an easement, a reservation of jurisdiction to determine the metes and bounds of the easement necessarily renders the order nonfinal because the issue is not collateral to the action nor does it merely require a ministerial act. See generally McDuffie v. City of Jacksonville, 763 So.2d 1201 (Fla. 1st DCA 2000) (holding trial court lacked jurisdiction to vacate final order to correct legal description once appellate jurisdiction had been invoked). Additionally, such an order may not be "deemed" final pursuant to McGurn v. Scott, 596 So.2d 1042 (Fla.1992). See Raymond James & Associates, Inc. v. Godshall, 851 So.2d 879 (Fla. 1st DCA 2003).
WOLF, C.J., BOOTH and HAWKES, JJ., concur.